DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of picking or placing a sheet of material, classified in H01M 10/0481.
II. Claims 10-20, drawn to a method of applying a sheet of material to a planar surface, classified in H01M 10/0404.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation.  Group I requires rotating a cylinder roller relative to a planar surface with a sheet compressed between the cylinder roller and the planar surface; not required by group II.  Additionally, group II requires picking the sheet from a substrate by rotating the cylinder roller relative to the substrate; and placing the sheet on the planar surface by rotating the cylinder roller relative to the planar surface; not required by group I.  Accordingly, there is two-way distinctness between the subject matter of the claimed inventions.  Furthermore, the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art due to their divergent subject matter.  There would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations, as detailed above, of the different inventions were examined together.  Specifically, as can be seen in the prior art applied in rejection of the elected claims, below, non-elected claim 1 requires separate and burdensome searches (e.g. in H01M 10/0481) for manufacturing devices that use pressure between the roller and the workpiece sheet to aid in picking up the sheet.  This is explicitly contrary to the relied upon prior art, which disclose a gap between the roller face(s) and the sheet to be picked up.  Thus the distinctness is again demonstrated.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney James Miller on 06/03/2021 a provisional election was made with traverse to prosecute the invention of group II, claims 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Method of Transferring Sheet Material Using Cylinder Roller.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redden (US 5,775,871).
Regarding claim 10, Redden discloses a method of applying a sheet (“BP”) of material (lead-acid battery plate material) to a planar surface (top of C1, as viewed in fig. 1), the method comprising the steps of: providing a cylinder roller (15) configured to selectively adhere (at 32a-32c) the sheet to an outer surface (outer surface of any one of 32a-32c) of the cylinder roller (figs. 1-3 and 7; col. 2, lines 37-42; cols. 2-3, lines 60-67 and 1-5); picking the sheet from a substrate (26) by rotating the cylinder roller relative (counter-clockwise) to the substrate; and placing the sheet on the planar surface by rotating the cylinder roller relative (continues to rotate counter-clockwise) to the planar surface (figs. 1-4, 7 and 8; cols. 2-3, lines 50-67 and 1-43).  
Regarding claim 11, Redden discloses the method of Claim 10, wherein the outer surface of the cylinder roller is divided circumferentially into an adhesion portion (32a-32c) and a non-adhesion portion (the remainder of the exterior of 15), the adhesion portion configured to adhere the sheet to the outer surface of the cylinder roller (figs. 1-4; cols. 2-3, lines 50-67 and 1-43).  
Regarding claim 12, Redden discloses the method of Claim 11, wherein a position of the non-adhesion portion (the areas that are not 32a-32c do not move at all relative to the cylinder, 
Regarding claim 13, Redden discloses the method of Claim 12, wherein a position of a structure (30b) corresponding to the non-adhesion portion is maintained relative to the axis of rotation of the cylinder roller during the rotating of the cylinder roller relative to either of the substrate or the planar surface (figs. 1-4, 7 and 8).
Regarding claim 14, Redden discloses the method of Claim 13, wherein the cylinder roller includes a plurality of suction openings (“apertures of the pickup head”) formed therein and an adhesion force is formed by a pressure differential across the suction openings, wherein the structure is configured to fluidly block the suction openings disposed along the non-adhesion portion (figs. 3-5; cols. 2-3, lines 60-67 and 1-20).
Regarding claim 15, Redden discloses the method of Claim 12, wherein a controller (64) selectively generates an adhesion force along the adhesion portion (fig. 5; col. 5, lines 7-65)
Regarding claim 17, Redden discloses the method of Claim 12, wherein a pressure portion (face of each of 32a-32c) of the outer surface of the cylinder roller corresponds to a portion of the outer surface arranged parallel to the substrate or the planar surface while applying pressure (suction, i.e. vacuum pressure) to the sheet during the rotating of the cylinder roller relative to the substrate or the planar surface, wherein the pressure portion forms a first boundary between the adhesion portion and the non-adhesion portion (any one of the faces of 32a-32c are located between the apertures, i.e. adhesion portion, and the end plates 30a, 30b, and thus form a boundary therebetween: figs. 1-5).
Regarding claim 18, Redden discloses the method of Claim 17, wherein a second boundary (any other of the faces of 32a-32c) between the non-adhesion portion and the adhesion portion is spaced circumferentially (three faces spaced equidistance around the circumference) from the first boundary with respect to the outer surface of the cylinder roller (figs. 1-5).
Regarding claim 19, Redden discloses the method of Claim 10, wherein the picking step includes picking a plurality of the sheets and the placing step includes placing the plurality of the sheets (cols. 2-3, lines 50-67 and 1-43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Redden, in view of Fukasaka (US 2005/0128236 A1).
Regarding claim 16, Redden discloses all of the elements of the current invention as detailed above with respect to claim 15.  Redden, however, does not disclose that the adhesion force is an electroadhesion.
Fukasaka teaches that it is well known to perform a related sheet transfer method, using a cylinder roller, wherein the sheet is adhered to the roller using an electroadhesion force (figs. 1-4 and 18; pars. 0140-0142).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Redden to incorporate the use of .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Redden, in view of Zerillo (US 2003/0183102 A1).
Regarding claim 20, Redden discloses all of the elements of the current invention as detailed above with respect to claim 11, including that the picking of the sheet includes the cylinder roller rotating in a first rotational direction (cols. 2-3, lines 60-67 and 1-5).  Redden, however, does not explicitly disclose that the placing of the sheet includes the cylinder roller rotating in a second rotational direction opposite the first rotational direction.
Zerillo teaches that it is well known to perform a related sheet transfer method, using a cylinder roller (60), wherein the sheet (70) is adhered to the roller (figs. 1-4; pars. 0040-0042); and wherein the picking of the sheet includes the cylinder roller rotating in a first rotational direction and the placing of the sheet includes the cylinder roller rotating in a second rotational direction opposite the first rotational direction (figs. 1-4, 17A-19C; pars. 0040-0044 and 0053-0055).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY T CARLEY/Examiner, Art Unit 3729